Citation Nr: 0935513	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-26 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code (Montgomery GI Bill for 
Selected Reserves - MGIB-SR).  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 2000 to 
May 2000 and from October 2001 to October 2002. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Thereafter, the Veteran's claims folder 
was returned to his local RO in Los Angeles, California.  In 
May 2009, the Veteran presented testimony at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).    

The Board notes that the Veteran submitted additional 
pertinent evidence on the day of his May 2009 Travel Board 
hearing.  This evidence has not yet been considered by the 
RO, the agency of original jurisdiction.  However, because 
this evidence was submitted with a waiver of RO 
consideration, the Board accepts it for inclusion in the 
record and consideration by the Board at this time.  See 38 
C.F.R. §§ 20.800, 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Montgomery GI Bill Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program. Chapter 1606 
assists eligible persons to further their education after 
high school.  It provides educational assistance for people 
enrolled in approved programs of education or training.  It 
is the first such program that does not require service in 
the active Armed Forces in order to qualify.  38 C.F.R. §§ 
21.7520, 21.7540 (2008).  A reservist may use a maximum of 36 
months of entitlement under Chapter 1606.  38 C.F.R. § 
21.7570 (2008).

To be eligible for MGIB-SR education benefits, a reservist 
(1) shall (i) enlist, reenlist, or extend an enlistment as a 
Reserve for service in the Selected Reserve so that the total 
period of obligated service is at least six years from the 
date of such enlistment, reenlistment, or extension; or (ii) 
be appointed as, or be serving as, a Reserve officer and 
agree to serve in the Selected Reserve for a period of not 
less than six years in addition to any other period of 
obligated service in the Selected Reserve to which the person 
may be subject; (2) must complete his or her initial period 
of active duty for training; (3) must be participating 
satisfactorily in the Selected Reserve; and (4) must not have 
elected to have his or her service in the Selected Reserve 
credited toward establishing eligibility to benefits provided 
under 38 U.S.C. chapter 30; and (5) must have the 
requirements for a secondary school diploma (or an 
equivalency certificate) before applying for educational 
assistance.  38 C.F.R. § 21.7540(a) (2008).

A reservist for purposes of the above regulation is defined 
as a member of the Selected Reserve who is eligible for 
educational assistance 10 U.S.C. Chapter 1606.  38 C.F.R. § 
21.7540(a) (2008) (emphasis added).

A determination of an individual's eligibility for Chapter 
1606 education benefits is to be made by the Armed Forces.  
38 C.F.R. § 21.7540(a).

The Veteran completed two periods of active duty service from 
January 2000 to May 2000 and from October 2001 to October 
2002.  Subsequently, the Veteran served in the California 
Army National Guard Selected Reserve.  He was discharged from 
the National Guard Selected Reserve as of October 2003.  He 
asserts however that he reenlisted in the Selected Reserves 
in August 2007; but somehow, the service department and the 
VA have failed to acknowledge his reenlistment.  He believes 
he is entitled to VA educational assistance benefits under 
the MGIB-SR.  The Veteran has submitted evidence that he 
enrolled at Pasadena City College after August 2007.  See May 
2009 Pasadena College letter.  He wants reimbursement from 
the VA for college education expenses incurred after August 
2007.    

But in an October 2007 Department of Defense (DOD) E-mail, 
SFC M. Wroten advised that from October 1, 2003 to August 1, 
2007, the Veteran was in Individual Ready Reserve status, as 
opposed to Selected Reserve status.  In addition, in a June 
2008 email, a representative of the Army Reserve stated that 
the Veteran was discharged from the Selected Reserve for 
"unsatisfactory participation" on October 1, 2003, and 
transferred to Individual Ready Reserve status at that time.  
This would disqualify him from MGIB-SR education benefits 
under 38 C.F.R. § 21.7540(a) (2008).

However, the central issue in the case appears to be whether 
the Veteran was in Selected Reserve status after August 2007.  
The RO failed to adequately address or develop this 
particular issue.  The Veteran has submitted an August 2007 
DD Form 4/1 (Reenlistment Document) indicating that he was 
commencing training in the Selected Reserve in August 2007.  
In addition, he submitted an August 2007 DD Form 2384-1 
(Notice of Basic Eligibility) showing that he had basic 
eligibility to participate in the MGIB-SR program in August 
2007.  Notably, however, his status in the Selected Reserves 
was conditioned upon his "satisfactory" participation as a 
member of the Selected Reserve, in order to maintain his 
entitlement to educational benefits.  Finally, an August 2007 
Department of the Army printout shows that the Veteran was 
"reassigned" to the Reserves on August 1, 2007.  

In a February 2008 letter, the VA determined that the above 
documents submitted by the Veteran were insufficient in 
establishing Selected Reserve educational assistance.  In 
this regard, it is true that the United States Court of 
Appeals for Veterans Claims (Court) has held that service 
department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  Moreover, an 
applicable regulation states that a determination of an 
individual's eligibility for Chapter 1606 education benefits 
is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a).  
In fact, the DOD or other competent military or naval 
authority will determine whether or not an individual is 
participating satisfactorily in required training as a member 
of the Selected Reserve; such determination is binding upon 
VA.  38 C.F.R. § 21.7802(c) (2008).  In short, the 
regulations clearly reflect that determinations of 
eligibility for Selected Reserve benefits are within the sole 
purview of the Armed Forces.  No such authority has been 
delegated to any other source.     

In the present case, first, a remand is required for 
verification from DOD as to whether the Veteran had 
"satisfactory" participation with a Selected Reserve unit 
after his apparent reenlistment in August 2007.  DOD has not 
confirmed this allegation at this time, yet the Veteran's 
eligibility for MGIB-SR education benefits turns on this 
issue.  In this respect, VA, when possible, should aid 
claimants in obtaining information that is in the custody of 
Federal agencies or departments.  See, e.g., 38 C.F.R. § 
3.159(c)(2) (2008). 

Second, in addition to verifying the appellant's current 
eligibility with DOD, the RO is directed to issue a 
Supplemental Statement of the Case (SSOC) which contains a 
summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the RO's determination.  See 38 C.F.R. § 
19.29 (2008).  The previous August 2008 Statement of the Case 
did not cite or discuss or provide a copy of the appropriate 
regulation for this case  - 38 C.F.R. § 21.7540.    

Accordingly, the case is REMANDED for the following action:

1.	Contact DOD and/or any other 
appropriate source to request 
information or documentation for the 
Veteran pertaining to any reenlistment 
in the Selected Reserves from August 1, 
2007 to the present and to determine 
his current Reserve duty status.  In 
making this request, please advise DOD 
of the relevant documents submitted by 
the Veteran including the August 2007 
DD Form 2384-1 (Notice of Basic 
Eligibility); August 2007 DD Form 4/1 
(Reenlistment Document); and the August 
2007 Department of the Army printout 
stating that the Veteran was 
"reassigned" to the Reserves on August 
1, 2007.  All requests and responses 
should be documented in the claims 
file.  

2.	Then readjudicate the Veteran's claim.  
If the claim remains denied, issue a 
SSOC which contains a summary of the 
applicable laws and regulations, with 
appropriate citations, and a discussion 
of how such laws and regulations affect 
the determination contained therein.  
More specifically, this SSOC should 
discuss and include a copy of the 
pertinent regulation in this matter -  
38 C.F.R. § 21.7540.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




